Citation Nr: 0004147	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  92-18 422	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for status post right nephrectomy, 
ureterolithiasis, and ureteral stricture with hydronephrosis.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had active service in the New Philippine Scouts 
from June 1946 to May 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1990 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the veteran's petition to reopen 
his previously denied claim of entitlement to service 
connection for status post right nephrectomy, 
ureterolithiasis, and ureteral stricture with hydronephrosis.  
The veteran timely perfected an appeal of that decision.  

In August 1994, the Board denied, inter alia, the issue of 
whether new and material evidence had been received 
sufficient to reopen a claim of entitlement to service 
connection for status post right nephrectomy, 
ureterolithiasis, and ureteral stricture with hydronephrosis.  
The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (formerly, the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court).  In a July 1996 order, the Court granted the Joint 
Motion For Remand And For Stay Of Proceedings (Joint Motion) 
submitted by the parties to the appeal, vacating the Board's 
August 1994 decision as to the denial of the veteran's 
petition to reopen his claim for service connection for a 
kidney disorder, and remanding that issue to the Board for 
further evidentiary development and adjudication consistent 
with the directives of the Joint Motion.  

Subsequently, in June 1997, the Board remanded the new and 
material evidence issue to the RO for further evidentiary 
development and adjudication, consistent with the Court's 
July 1996 Order and the parties' Joint Motion.  Following 
completion of the Board's remand instructions to the extent 
possible, and continued denial of the claim, the RO has 
returned the veteran's case to the Board for final appellate 
review.  

As a further preliminary matter, the Board notes that in a 
VA Form 21-526, Veterans' Application For Compensation Or 
Pension (Application), received at the RO in September 1994, 
the veteran raised the issue of entitlement to service 
connection for an eye disorder (claimed as "poor vision").  
In a copy of this application filed with the RO in April 
1995, the veteran again raised the issue of entitlement to 
service connection for an eye disorder (claimed as "poor 
vision").  As the RO has not adjudicated this issue, and it 
is not inextricably intertwined with the issue currently on 
appeal, it is referred to the RO for any and all appropriate 
action.  


FINDINGS OF FACT

1.  By a rating decision dated in June 1989, the RO denied 
service connection for status post right nephrectomy, 
ureterolithiasis, and ureteral stricture with hydronephrosis 
on the basis that the disabilities were not shown to be 
related to service; although notified of the decision the 
following month, the veteran did not appeal that denial.

2.  By rating decision dated in July 1990, the RO confirmed 
and continued the denial of the June 1989 decision.  The 
veteran filed a notice of disagreement with that denial later 
in July 1990, and perfected an appeal of that matter in 
February 1991; the current appeal ensued.  

3.  The new evidence associated with the file subsequent to 
the June 1989 decision, when considered alone or in 
conjunction with the evidence previously of record, does not 
establish that any of the claimed conditions was manifested 
in service, or otherwise establish any material fact that was 
not already of record at the time of the June 1989 decision. 


CONCLUSIONS OF LAW

1.  The decision of the RO in June 1989, which denied service 
connection for status post right nephrectomy, 
ureterolithiasis, and ureteral stricture with hydronephrosis, 
are final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1999).  

2.  Since the June 1989 denial, new and material evidence has 
not been submitted to reopen the claim of entitlement to 
service connection for status post right nephrectomy, 
ureterolithiasis, and ureteral stricture with hydronephrosis.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Compliance with the June 1997 remand instructions

Pursuant to the June 1997 remand, the Board requested that 
the RO obtain from the veteran information regarding the 
identity (including names, addresses, and approximate dates 
of treatment) of all health care providers who may possess 
additional records pertinent to his kidney disorder claim.  
After securing any necessary authorization from the veteran, 
the RO was asked to attempt to obtain the available treatment 
records which had been identified by the veteran and which 
had not been previously secured.  The Board specifically 
requested, in its June 1997 remand, available pertinent 
medical records from Luis B. Manese, M.D., and from Juanita 
Argente Mercado, M.D.  

Additionally, the Board asked the RO to inform the veteran 
that his service medical records have been presumed to have 
been destroyed and that potential alternate sources of proof 
(such as those listed in the VA Adjudication Manual, M21-1, 
Part III, Paragraph 4.25(c)) were available.  The Board 
requested that both the RO and the veteran attempt to obtain 
any additional available records or statements pertinent to 
his claim.  Thereafter, the RO was asked to review the 
veteran's case in light of the July 1996 Joint Motion, to 
ensure that the foregoing development was completed, and to 
readjudicate the veteran's claim on the basis of all 
pertinent evidence of record and in light of the governing 
legal authority. 

Following attempts to comply with the Board's remand 
instructions and continued denial of the veteran's claim, the 
RO returned his claims folder to the Board.  Upon receipt of 
the veteran's claims folder from the RO, the Board has 
completely and thoroughly reviewed the file to determine 
whether all possible attempts have been made to assist the 
veteran in the development of his claim, pursuant to the 
Joint Motion.  

In this regard, the Board notes that, in a June 1997 letter, 
the RO informed the veteran  that his petition to reopen his 
claim for service connection for status post right 
nephrectomy, ureterolithiasis, and ureteral stricture with 
hydronephrosis had been remanded for further development.  
Additionally, the RO informed the veteran that the agency may 
have difficulty securing his service medical records because 
they may have been damaged or destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  The RO then 
provided the veteran with a list of alternate documents which 
"might substitute for service medical records in decisions 
relating to service connection for a disability."  
Furthermore, the RO asked the veteran to provide the names 
and addresses of all sources of evidence pertinent to his 
claim, including the names, addresses, and approximate dates 
of treatment for all health care providers (especially 
Drs. Luis B. Manese and Juanita A. Mercado) who may possess 
additional records pertinent to his claim, and to complete 
the enclosed VA Form 21-4142 to authorize release of his 
records to VA.  

Approximately two weeks later, the veteran asked the RO to 
provide him additional time ("at least 120 days") in which 
to submit the information requested in the agency's June 1997 
letter.  In a letter dated in September 1997, the RO notified 
the veteran that he had been granted an additional 120 days 
in which to submit evidence.  Subsequently, in November 1997, 
the veteran submitted VA Forms 21-4142, which he signed to 
authorize the RO to obtain copies of records of kidney 
treatment that he had allegedly received from Dr. Manese in 
1950 and from Dr. Mercado in 1951.  On one of these forms, 
the veteran stated that, as per a "sworn statement executed 
by" Dr. Mercado, records from the Quezon Memorial Hospital 
from 1947 to 1960 were "already disposed."  

In a December 1997 letter, the RO informed the veteran that 
the agency had written to Drs. Manese and Mercado to ask that 
they submit treatment records.  Additionally, the RO also 
informed the veteran that, while VA has an obligation to 
assist him in securing records which may be relevant to the 
successful resolution of his claim, the ultimate 
responsibility to ensure that the reports were submitted was 
his.  Consequently, the RO requested that the veteran ask 
these physicians to send the treatment records to the agency 
as soon as possible.  

In the same month, Dr. Manese responded that the hospital and 
personal files of his patients had been disposed of and were, 
therefore, lost.  Also in December 1997, the letter which the 
RO had sent to Dr. Mercado, which requested the pertinent 
treatment records, and which contained the physician's 
address that the veteran had provided, was returned to the 
agency due to an insufficient address.  

Thereafter, in a January 1998 letter, the RO informed the 
veteran of Dr. Manese's December 1997 response and of the 
return of the agency's letter to Dr. Mercado due to an 
insufficient address.  The RO asked the veteran to contact 
Dr. Mercado, if he knew her address, and ask her to furnish 
the treatment records to the agency.  The RO also explained 
to the veteran that, in his original VA claim, he indicated 
that he had been treated in service at the 10th General 
Hospital at Ft. McKinley in 1948 for a kidney ailment but 
that he later testified at the January 1990 personal hearing 
that he did not begin to feel physically unfit until after 
his military discharge.  Additionally, the RO provided a copy 
of a questionnaire which the veteran had completed.  Although 
the questionnaire concerned any treatment the veteran had 
received on active duty, the veteran had only discussed 
treatment he had received beginning in 1977 at the Veterans 
Memorial Medical Center (VMMC).  In January 1998, therefore, 
the RO furnished the veteran with another questionnaire 
(NA Form 13055, Request for Information Needed to Reconstruct 
Medical Data) and instructed him to complete and return the 
form to the agency only if he had received treatment for his 
claimed condition while on active duty.  The RO asked the 
veteran to provide this requested evidence as soon as 
possible, but preferably within 60 days.  If the RO did not 
receive a response from the veteran in 60 days, the agency 
would assume that he did not have any additional evidence to 
present or that no such evidence was obtainable and would 
make a decision on his claim based upon the evidence of 
record.  A complete and thorough review of the claims folder 
indicates that the veteran failed to respond to the RO's 
January 1998 letter.  

As this recitation of facts indicates, the RO has complied 
with the instructions set forth in the Board's June 1997 
remand to the extent possible.  Of the only two physicians 
whom the veteran had identified as having provided him with 
early post-service pertinent treatment, one specifically 
stated that his medical files had been disposed of and the 
other one was unable to be reached.  In fact, on the VA 
Form 21-4142, which the veteran executed in reference to the 
alleged relevant treatment he had received in 1951 from this 
second physician, the veteran stated that as "per [a] sworn 
statement" from this doctor, hospital records were "already 
disposed."  Review of the claims folder indicates that such 
a statement, dated in March 1992, was obtained from this 
physician.  

Additionally, by the June 1997 letter, the RO informed the 
veteran of some potential alternate sources of evidence which 
could serve as substitutes for his lost service medical 
records, which might have been damaged or destroyed in the 
1973 fire at the NPRC.  The veteran failed to provide any 
such additional information.  Furthermore, the RO furnished 
the veteran with an NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data in January 1998 and 
instructed him to complete and return the form to the agency 
only if he had received treatment for his claimed condition 
while on active duty.  Significantly, the veteran also failed 
to respond to this request.  

Clearly, all possible attempts to obtain the veteran's 
service medical records, alternate sources of such reports, 
and records of pertinent post-service medical treatment of 
the veteran, have been made.  As the Board has discussed, the 
veteran failed to respond to the RO's attempts to obtain 
information vital to reconstructing his medical data 
(specifically with regard to his service medical records as 
well as alternate sources of such information).  The Court 
has indicated that VA's duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993); Wood v. Derwinski, 1 Vet. 
App. 191 (1991).  Because all possible attempts have been 
made to comply with the Board's June 1997 remand, the Court's 
July 1996 Order, and the July 1996 Joint Motion, the Board 
will proceed with an adjudication of the issue of whether new 
and material evidence has been received sufficient to reopen 
the claim of entitlement to service connection for status 
post right nephrectomy, ureterolithiasis, and ureteral 
stricture with hydronephrosis, based on the evidence 
currently contained in the veteran's claims folder.  

B.  New and material evidence

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(d) (1999).  Furthermore, where a veteran 
served continuously for 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and 
nephritis or caliculi of the kidney, bladder, or gallbladder 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease(s) shall be presumed to have been incurred in 
service, even though there is no evidence of such disease(s) 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1999).

By a June 1989 rating action, the RO initially considered the 
veteran's contentions regarding his claim for service 
connection for status post right nephrectomy for 
ureterolithiasis and ureteral stricture with hydronephrosis.  
At that time, the veteran contended (in his VA Form 21-526, 
Veteran's Application For Compensation Or Pension, which was 
received at the RO in September 1988) that he received 
treatment for a kidney ailment during his active military 
duty (specifically, at the 10th General Hospital at 
Ft. McKinley in 1948) and that he continued to experience 
kidney problems since then. 

No service medical records were available at the time of the 
June 1989 rating decision.  Post-service medical reports 
which had been obtained and associated with the veteran's 
claims folder at that time demonstrated that the veteran was 
hospitalized for approximately one month between April and 
May 1977 for ureterolithiasis of the right distal third and 
ureteral stricture of the right distal third.  Between 
January and February 1978, the veteran was hospitalized for 
approximately three weeks for ureterolithiasis of the right 
distal third as well as a ureterolithotomy, cystostomy, and 
sphincterotomy of the right ureteral opening.  During a one-
and-a-half month hospitalization between November and 
December 1978, the veteran underwent a right nephrectomy and 
hydronephrosis was diagnosed.  In a July 1988 letter, a 
private physician stated that "[a]s far as . . . [he could] 
remember, . . . way back 1950," he treated the veteran who 
was experiencing kidney problems from which he partially 
recovered after taking the medication the doctor had 
prescribed.  

In the June 1989 decision, the RO acknowledged the veteran's 
contentions regarding his kidneys.  However, based upon a 
review of the entire record, including the veteran's 
contentions and the post-service medical records, the RO 
determined that the competent evidence of record did not 
demonstrate that the veteran had a kidney disability 
(specifically status post right nephrectomy for 
ureterolithiasis and ureteral stricture with hydronephrosis) 
associated with his service.  Consequently, the RO concluded 
that status post right nephrectomy for ureterolithiasis and 
ureteral stricture with hydronephrosis was not incurred in, 
or aggravated by, the veteran's active military duty.  
Additionally, the RO determined that the evidence of record 
did not show that the veteran incurred ureterolithiasis 
within one year of his separation from active duty.  In July 
1989, the RO notified the veteran of this denial.  

During a personal hearing conducted before a hearing officer 
at the RO in January 1990, the veteran testified that, when 
he was still in service, he had already begun to feel that 
his kidneys were somehow malfunctioning.  See hearing 
transcript (Tr.) at 2.  However, according to the veteran's 
testimony, he did not begin to feel physically unfit until 
after his discharge in 1949.  Tr. at 1.

In March 1990, the veteran submitted to the RO additional 
private medical records.  According to these reports, the 
veteran was hospitalized for almost one week in July 1981 for 
an acute urinary tract infection and was treated in March 
1990 for a chronic urinary tract infection.  

In July 1990, the RO confirmed and continued the June 1989 
denial of service connection for status post right 
nephrectomy for ureterolithiasis and ureteral stricture with 
hydronephrosis.  The RO notified the veteran of the continued 
denial of his claim in July 1990.  In August 1990, following 
receipt of a notice of disagreement, the RO furnished with 
the veteran with a statement of the case which, in part, 
notified him of the basis for the continued denial of his 
claim for service connection for status post right 
nephrectomy for ureterolithiasis and ureteral stricture with 
hydronephrosis. 

In February 1991, the veteran filed a statement clearly 
expressing a desire to appeal the "June 1989 decision and 
other documents in connection of the same, which are adverse 
to a claim for service connected disability."  (Emphasis 
added).  Such statement, clearly filed outside the one-year 
period for filing an appeal of the June 1989 decision, could 
not be accepted as a notice of disagreement with that 
determination.  See 38 U.S.C.A. § 4005(c) (West 1979); 
38 C.F.R. §§ 19.118, 19.129(a) (1990).  However, liberally 
construed, the Board finds that it constituted a timely-filed 
substantive appeal to the July 1990 denial of the claim.  See 
38 C.F.R. §§ 19.123(a), 19.129(b) (1990).  Hence, the 
petition to reopen the claim has since remained pending.

The June 1989 denial of service connection for status post 
right nephrectomy for ureterolithiasis and ureteral stricture 
with hydronephrosis is final, and is not subject to revision 
upon the same factual basis.  See 38 U.S.C.A. § 7105(c) (West 
1991);. 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  
See also 38 C.F.R. § 3.156(a) (1999); Stanton v. Brown, 
5 Vet. App. 563, 566 (1993); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The question of whether new and material evidence has been 
presented to reopen a previously and finally disallowed claim 
is but one part of a three-part analysis of a petition to 
reopen a claim.  See Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc); Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  First, the Board must determine whether the evidence 
presented or secured since the prior final disallowance of 
the claim is "new and material."  Id.  Second, if the Board 
determines that the evidence is "new and material," it must 
reopen the claim and determine whether it is well grounded.  
Winters, supra.  Third, if the claim is well grounded, VA 
must evaluate the merits of the claim after ensuring that the 
duty to assist has been fulfilled.  Id.  

"New" evidence is evidence that was not of record at the 
time of the last final disallowance, and not merely 
cumulative or redundant of other evidence of record.  
"Material" evidence is evidence that is relevant and 
probative of the issue at hand, and which, by itself or in 
connection with the evidence previously assembled, is so 
significant it must be considered in order to fairly decide 
the merits of the claim.  See 38 C.F.R. § 3.156(a); Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  The provisions of 
38 U.S.C.A. § 5108 require a review of all evidence submitted 
by a claimant since the previously disallowed claim in order 
to determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

In this case, the Board must consider evidence that has been 
added to the record since the July 1990 denial, the last 
final denial of the claim, that must be considered in 
determining whether there is a basis for reopening the claim.  

Here, the veteran has continued to assert that he incurred a 
kidney disorder during his active service.  Specifically, in 
the substantive appeal that was received at the RO in 
September 1992, the veteran maintained that he was treated on 
an outpatient basis at the 10th General Hospital at 
Ft. McKenly, Rizal for "ureterolifthiasis and ureteral 
stricture with hydronephrosis."  In an April 1997 statement, 
the veteran asserted that he had complained of a kidney 
problem to his doctor at the 10th General Hospital in Ft. 
McKinley, Rizal in 1948 and that he continued to experience 
kidney problems since that time.  However, when the RO asked 
the veteran in January 1998 to complete and to submit another 
NA Form 13055, Request for Information Needed to Reconstruct 
Medical Data only if he had received treatment for his 
claimed condition while on active duty, he failed to respond.  

According to medical records received following the RO's June 
1989 rating action, a private physician who is also described 
as a provincial health officer stated in March 1992 that all 
the clinical records of the Quezon Memorial Hospital from 
1947 to 1960 were disposed of in December 1979.  
Consequently, this physician explained that his office could 
not issue a "certification of confinement" to the veteran 
who was allegedly "confined" in 1951.  

Also in March 1992, the private physician who could not be 
located recently (pursuant to the Board's June 1997 remand 
for additional medical records) explained that she was 
formerly a resident physician at the Quezon Memorial 
Hospital, that sometime in 1951 she (along with another 
physician) performed an appendectomy on the veteran, that 
"later on" she treated the veteran's kidney disease, and 
that her treatment of the veteran continued "up to the last 
month of 1951" due to recurrence of his urinary disorder.  

Following a careful review of the evidence described above, 
the Board must conclude that new and material evidence has 
not been presented to reopen the claim for service connection 
for a status post right nephrectomy, ureterolithiasis, and 
ureteral stricture with hydronephrosis. 

Initially, the Board notes that the post-service medical 
records that have been associated with the claims file after 
the June 1989 denial are new in the sense that they were not 
previously considered.  Significantly, however, none of these 
records is material, inasmuch as none addresses the question 
central to the claim, i.e., whether there is a nexus between 
the status post right nephrectomy, ureterolithiasis, and 
ureteral stricture with hydronephrosis and the veteran's 
active military service.  Indeed, the March 1992 statement 
simply indicates that verification of the veteran's assertion 
that he was hospitalized for a kidney disorder shortly after 
his discharge from active military duty is not possible 
because the hospital records have been disposed of already.  
Furthermore, the March 1992 letter from a private physician 
suggesting that she had treated the veteran in 1951 for 
kidney disease does not establish any fact not that was not 
already established at the time of the prior denial; the 
treatment of the veteran for kidney disease as early as 1950 
was previously indicated in a July 1988 letter by another 
private physician.  Because none of the medical evidence 
suggests a link between the currently claimed conditions and 
service, the Board must find that such evidence is not so 
significant that it must be considered to fairly decide the 
merits of the claim of service connection.  See 38 C.F.R. 
§ 3.156(a).

As regards the veteran's assertions that he incurred a kidney 
disorder during his active military service, the Board notes 
that these are essentially cumulative of contentions 
previously advanced before, and considered by, the RO.  Even 
if new, however, the veteran's assertions, alone, do not 
provide a sufficient basis for reopening the claim.  As he is 
a layperson without medical training or expertise, he is not 
competent to render an opinion on a medical matter, such as 
the etiology of current disability.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu, 2 Vet. App. 492, 494-95 
(1992).  Thus, there is no presumption of credibility as to 
such assertions.  See King v. Brown, 5 Vet. App. 19 (1993).  
Where, as here, resolution of the issue turns on a medical 
matter (i.e., the relationship between the claimed conditions 
and service), unsupported lay statements, even if new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

For all the foregoing reasons, the Board finds that new and 
material evidence has not been presented to reopen the claim.  
In addition, the Board is aware of no circumstances in this 
matter that would put the VA on notice of the existence of 
any additional relevant evidence that, if obtained, would 
provide a basis to reopen the claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Graves v. Brown, 8 Vet. 
App. 522, 524 (1996). 

Thus, the June 1989 decision remains final, and the petition 
to reopen must be denied.  Because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  

As a final point, the Board notes that in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in the May 1998 
Supplemental Statement of the Case, the RO also referred to 
the third criterion (formerly considered by the Board in 
accordance with the Court's case law) that in order to reopen 
a claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility of a change in outcome of the case on the merits.  
See Evans, 9 Vet. App. at 283, citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  However, the United States Court 
of Appeals for the Federal Circuit recently held that there 
was no such legal requirement.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  That notwithstanding, the Board finds that 
consideration of the "correct" legal standard without first 
remanding the matter to the RO does not prejudice the veteran 
in this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
For the reasons noted above (i.e., that no new and probative 
evidence has been submitted), the outcome of the case is the 
same whether the claim is considered under two- or three-
prong tests for reopening claims.  Thus, a remand to the RO 
would be pointless and, in light of the above discussion, 
would not result in a determination favorable to him.  See 
VAOGCPREC 16-92 (O.G.C. Prec. 16-92), 57 Fed. Reg. 49747 
(1992).  Furthermore, the RO specifically notified the 
veteran of the provisions of 38 C.F.R. § 3.156 (a) in the 
August 1992 statement of the case (which did not refer to the 
"reasonable possibility" standard) and the May 1998 
supplemental statement of the case.  The veteran, therefore, 
has been put on notice of the relevant regulatory standard 
and has been given the opportunity to present evidence and 
argument with this standard in mind. 


ORDER

The petition to reopen a claim of entitlement to service 
connection for status post right nephrectomy, 
ureterolithiasis, and ureteral stricture with hydronephrosis 
is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 

